Citation Nr: 1034372	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar disc disease, L5-S1.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee injury with chondromalacia patella and 
synovitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board 
remanded the case to the RO in July 2009.


FINDINGS OF FACT

1.  The Veteran does not have, or nearly approximate, forward 
flexion of his lumbar spine limited to 30 degrees; ankylosis of 
his entire thoracolumbar spine; or incapacitating episodes from 
intervertebral disc syndrome having a total duration of at least 
4 weeks during the past 12 months.  

2.  The Veteran does not have, or nearly approximate, right knee 
flexion limited to 45 degrees, right knee extension limited to 10 
degrees, or moderate right knee recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for lumbar disc disease, L5-S1, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for right knee traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5010 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for residuals of right knee injury with chondromalacia patella 
and synovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in December 2003.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained VA and private medical records, assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2003, 
2004, 2006, and 2009, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  The RO's actions complied with the 
Board's July 2009 remand orders by following them as requested.  
Treatment reports, a VA examination, and a supplemental statement 
of the case were obtained as had been requested by the Board.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disabilities have not significantly changed, 
and so uniform ratings are warranted.

Lumbar disc disease

The Veteran seeks a higher for lumbar disc disease, arguing that 
it has worsened and that the examiner in November 2003 did not 
accurately evaluate his condition.  He has difficulties lifting 
over 15 pounds and can not bend down, and sitting, standing, 
walking, and physical activities are limited.  It has had an 
adverse effect on his ability to work and support his family, and 
he has had to miss work because of it.  The latter is attested to 
by witness statements.  

The RO has the Veteran rated under former 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which is for intervertebral disc syndrome, 
but which is no longer in existence.  A change in the rating code 
must be explained.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  The new rating criteria are applicable, as the 
Veteran's claim was received on September 30, 2003, which was 
after all of the changes to the rating schedule for spine 
disabilities which took place between 2002 and 2003.  New 
Diagnostic Code 5243 is applicable, as it is for intervertebral 
disc syndrome, and the Veteran is service-connected for lumbar 
disc disease.  Under Diagnostic Code 5243, intervertebral disc 
syndrome can be rated under either 38 C.F.R. § 4.71a's General 
Rating Formula for Diseases and Injuries of the Spine, or its 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The next higher of 40 percent under the 
General Rating Formula requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent rating 
under the Formula for Rating Intervertebral Disc Syndrome 
requires incapacitating episodes having a total of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episodes is defined under NOTE (1) to that Formula 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.

On VA examination in November 2003, the Veteran complained of 
constant low back pain without radiation.  He denied related 
bowel or bladder problems.  Examination revealed forward flexion 
of 90 degrees, and extension, side bending, and rotation were to 
20 degrees.  There was no limitation of movement or protective 
posture.  Quadriceps was 50 cm on the right verses 51.5 cm on the 
left.  There was no calf atrophy.  The diagnosis was spondylosis 
of the lumbar spine without radiculopathy.  

On VA evaluation in February 2004, the Veteran had lumbar spine 
tenderness at L2 and L4 but a negative straight leg raising test.  
Nerves were intact with no motor or sensory deficit and normal 
coordination.  

On VA examination in December 2004, the Veteran complained of low 
back pain traveling to the right leg, at a level of 9/10.  
Examination revealed a normal posture and peripheral nerves.  

On VA examination in June 2006, the Veteran reported baseline 
pin-stabbing sensations in his low back, causing him to toss and 
turn at night.  He indicated that he had localized low back pain 
without lower extremity numbness, tingling, or radiation.  He 
complained of weakness, stating that forward bending increased 
low back pain.  He denied stiffness, fatigue, and lack of 
endurance.  He denied incapacitating episodes in the last 12 
months.  The examination revealed lumbar spine flexion to 90 
degrees, extension to 15 degrees, side bending to 30 degrees on 
the right and to 40 degrees on the left, and rotation to 30 
degrees on the right and to 25 degrees on the left.  His strength 
was 5/5 and regional sensory examination was symmetrical.  The 
diagnosis was spondylosis of the lumbar spine L5-S1 without lower 
extremity radiculopathy.  

The Veteran was seen privately for low back pain with radiation 
into the left lower extremity in October 2006.  

A VA MRI for increasing back pain with radiation in September 
2008 revealed moderate to severe spinal canal stenosis at L3/L4, 
disc bulges, and severe spondylosis.  

On VA examination in October 2009, the Veteran reported that he 
had lost 5 weeks of time from his job in the last 12 months due 
to low back pain which prevented him from getting out of bed, and 
that pain would limit his ability to work and prevent him from 
working.  He had had no incapacitating episodes and indicated 
that he could walk more than 1/4 mile but less than a mile.  
Examination revealed his posture and gait to be normal and that 
he had no thoracolumbar spine ankylosis.  There was no thoracic 
sacrospinalis spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  Thoracolumbar spine flexion was to 85 
degrees, extension was to 15 degrees, left and right lateral 
bending were to 30 degrees, and left and right lateral rotation 
were to 45 degrees.  There was objective evidence of pain on 
active range of motion and following repetitive motion but no 
additional limitations after 3 repetitions of range of motion.  
The Veteran moaned, groaned, gasped, and grimaced.  Radiographic 
data was reviewed.  The examiner's impressions were moderate to 
severe spinal canal stenosis at L3/L4; remote compression 
fracture deformity of L2, and severe degenerative spondylosis.  
The examiner stated that there was no lower extremity nerve 
involvement or radiculopathy found.  He indicated that it had a 
significant effect on the Veteran's usual occupation, due to 
pain.  

Based on the evidence, the Board concludes that a rating higher 
than 20 percent is not warranted.  The Veteran does not have or 
nearly approximate thoracolumbar spine flexion limited to 30 
degrees or less.  The medical reports have shown thoracolumbar 
spine flexion well beyond 30 degrees, and range of motion in 
other planes has not been very significantly limited.  Nor is 
there ankylosis of the entire thoracolumbar spine, as the Veteran 
has some range of motion as shown by the medical reports and the 
examiner in 2009 indicated that he does not have ankylosis.  
Additionally, the Veteran does not have radiculopathy from his 
lumbar disc disease, as shown by the 2009 VA examination report, 
and there are not incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months, as shown by the 
2009 VA examination report.  The Board notes that the Veteran 
claimed on the examination that he had missed 5 weeks of work 
during the previous year due to his back, but there is no 
supporting evidence showing that a physician prescribed bedrest 
and treatment so as to constitute an incapacitating episode.  The 
examiner expressly reported no incapacitating episodes.  While 
the Veteran may have missed work and his lumbar disc disease has 
had an adverse effect on his ability to support his family, he is 
rated as 20 percent disabled due to his back and that 
contemplates a 20 percent reduction in earning capacity.  

Right knee

The Veteran seeks higher ratings than the 10 percent assigned for 
right knee traumatic arthritis and the 10 percent assigned for 
residuals of right knee injury with chondromalacia patella and 
synovitis.  He argues that his right knee has worsened and that a 
doctor told him that he needs a right knee replacement.  He has 
had to miss work because of it.  The latter is attested to by 
buddy statements.  

The disabilities are currently rated under Diagnostic Code 5010 
and 5257, respectively.  Diagnostic Code 5010 is for traumatic 
arthritis and is rated as degenerative arthritis based on 
limitation of motion.  Under Diagnostic Code 5260, leg flexion 
limited to 60 degrees warrants a noncompensable rating.  Leg 
flexion limited to 45 degrees warrants a 10 percent rating.  Leg 
flexion limited to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, leg extension limited to 5 degrees 
warrants a noncompensable rating.  Leg extension limited to 10 
degrees warrants a 10 percent rating.  Leg extension limited to 
15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion 
under Diagnostic Code 5260 and limitation of leg extension under 
Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Under Diagnostic Code 5257, other knee impairment with slight 
recurrent subluxation or lateral instability warrants a 10 
percent rating.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A separate rating may be assigned for 
instability of the knee, see VAOPGCPREC 23-97.  

On VA evaluation in October 2003, the Veteran had moderate right 
knee effusion, a good range of motion, and a negative drawer 
test.  There was tenderness over the medial joint line.  

On VA evaluation in January 2004, the Veteran had right knee 
effusion with crepitus underneath the patellofemoral joint and 
laxity on Lachman testing.  The assessments were chronic right 
anterior cruciate ligament deficiency; and right moderate to 
severe posttraumatic arthritis, as shown by X-ray.  

On VA examination in January 2004, the Veteran's legs were quite 
muscular.  His gait was abnormal with a slight limp on the right.  
He had right knee range of motion from 0 to 125 degrees with pain 
occurring at 110 degrees.  Drawer and McMurray's were normal.  
There was minimal effusion and crepitus.  

On VA examination in December 2004, the Veteran had a limp on his 
right side and his right knee had mild swelling and a mild varus 
deformity.  He had flexion to 120 degrees, with pain at 120 
degrees, and extension to 15 with pain at 15 degrees of 
extension.  The Veteran had right knee effusion, crepitus, and 
medial joint line tenderness.  

In April 2005, C.S. Clark, M.D. indicated that the Veteran had no 
effusion but 2+ patellofemoral crepitance with right knee range 
of motion.  He had a full painless extension and flexion to 125 
degrees without pain.  He had a 5 degree varus deformity and 1 1/4 
inch atrophy of the right thigh compared to the left.  There was 
2+ medial joint line tenderness, 1+ pivot shift and anterior 
drawer, and crepitance but no popping with McMurray's.  Dr. Clark 
felt that the Veteran had an anterior cruciate ligament deficient 
knee.  

On VA examination in June 2006, the Veteran complained of right 
knee medial joint line pain which was a 10 in severity.  He 
reported buckling, giving out, but not giving way of the right 
knee.  Walking would cause swelling and he could walk one mile.  
Standing more than 30 minutes would limit him and increase his 
right knee discomfort at work.  Examination revealed a right knee 
antalgic gait.  He could heel and toe walk for 10 feet and had 
antalgia to the right calf gastrocsoleus.  His strength was 5/5.  
Quadriceps circumference was 52 cm on the right verses 52.5 on 
the left.  Calf circumference was 45 cm on the right verses 46 cm 
on the left.  There was no right knee edema, effusion, weakness, 
or redness, but there was heat, a varus altered alignment, and 
medial joint line tenderness.  The Veteran had right knee flexion 
to 125 degrees and extension to 0 degrees with minute crepitus.  
Lachman, drawer, pivot, McMurray, and valgus and varus stress 
testing were negative.  Right knee X-rays showed bone on bone 
with eburnation.  X-rays in June 2006 also showed medial 
displacement of the right lower femur due to laxity of ligaments.  
The diagnosis was degenerative joint disease of the right knee 
medial femorotibial joint space without subluxation instability.  

In August 2006, Dr. Clark. stated that the Veteran had was to 
avoid walking over 2 hours a day, standing over 4 hours a day, 
climbing ladders.  He was to limit stair walking to a minimum and 
to avoid squatting and kneeling.

On VA examination in October 2009, the Veteran reported giving 
way, instability, pain, and tenderness, and denied 
incoordination, decreased speed of joint motion, dislocation, 
subluxation, and effusion.  On examination, he had poor 
propulsion but no evidence of abnormal weight bearing, and no 
swelling.  He had a varus alignment of the right knee but no 
instability or meniscus abnormality.  Right knee flexion was to 
130 degrees and extension was to 0 degrees.  There was no 
objective evidence of pain following repetitive motion and there 
were no additional limitations after three repetitions of range 
of motion.  There was no ankylosis.  There were negative 
Lachman's, drawer, pivots, McMurray, valgus, varus, and grind 
tests, and no instability.  The diagnosis was right knee stable 
joint, with degenerative changes involving knee joints and medial 
varus displacement of the lower right femur due to laxity of 
ligaments.  He had right knee pain which significantly affected 
his occupational activities.  Walking and standing for prolonged 
periods of time such as 30 minutes would decrease his motion and 
make it difficult to walk, with pain and post activity swelling.  

Based on the evidence, the Board concludes that the criteria for 
a higher rating for right knee traumatic arthritis under 
Diagnostic Code 5260 or 5261 are not met or nearly approximated.  
The Veteran does not have right leg flexion limited to 45 degrees 
or right leg extension limited to 10 degrees, or its functional 
equivalent when 38 C.F.R. §§ 4.40, 4.45 are considered.  His 
flexion is to 120 degrees or more, and extension is to 0.  There 
was one instance in December 2004 when his extension was 
reportedly limited to 15 degrees, but extension was normal just a 
few months later in April 2005 and has been ever since.  The 
December 2004 is inconsistent with the overall record regarding 
extension and the Board declines to accept it as an accurate 
reading. While he has a limp and there is some disparity between 
right and left lower extremity measurements, his right lower 
extremity is quite muscular, and his strength is 5/5.  A 10 
percent rating because of X-ray evidence of arthritis and painful 
motion of the right knee is supported by the record.  See 
38 C.F.R. § 4.59 and Lictenfels v. Derwinski, (199).  However the 
preponderance of the evidence is against entitlement to a rating 
in excess of 10 percent based on arthritis and painful motion. 

The Board also concludes that a higher rating than 10 percent is 
not warranted under Diagnostic Code 5257, for instability.  The 
evidence is consistent with instability or right anterior 
cruciate ligament deficiency.  However, the evidence does not 
show or nearly approximate moderate recurrent subluxation or 
lateral instability.  Drawer and McMurray's tests have been 
mostly negative, and the Veteran denied giving way of his right 
knee on examination in June 2006.  At the time of the most recent 
examination in October 2009, there was no instability.  

The possibility of extraschedular ratings has been considered for 
all 3 disabilities.  However, the service-connected disabilities 
do not present such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disability appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against higher ratings and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

The Veteran should understand that the Board in no way doubts 
that his back and knee disabilities result in significant 
impairment and cause him to miss work on occasion.  However, the 
Board is bound by the rating criteria set out by regulation.  The 
rating criteria are intended to represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities.  38 C.F.R. § 4.1.  The 
totality of the evidence in this case is against an increased 
rating for the back and knee disabilities at issue.  However, as 
referenced in the above decision, the rating criteria do provide 
for higher ratings when certain findings are shown.  Should the 
Veteran's disabilities continue to increase in severity in the 
future, he may always advance new claims for increased ratings. 


ORDER

The appeal is denied as to all issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


